DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/22/2021 has been entered. Claims 1-8, 10-21, and 23-28 remain pending in the application. 
Applicants amendments to the specification have overcome the objections to the drawings previously set forth in the Final Office Action mailed 11/24/2020.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 11/24/2020.
Applicants amendments to the claims have failed to overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 11/24/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
1.	A medical injection device for apportioning doses of a preservative containing liquid drug, comprising: 

a housing supporting a cartridge containing the preservative containing liquid drug, 



an axial movable shield which is axially movable in relation to the housing from a first position to a second position and which axial movable shield carries a cleaning reservoir which distally is sealed by a distal pierceable seal and proximally by a proximal pierceable seal longitudinally spaced from each other and which cleaning reservoir is filled with an amount of the 

wherein the cleaning reservoir has an outlet such that the preservative containing liquid drug can escape from the cleaning reservoir during filling of the cleaning reservoir and which injection device further is provided with a sealing structure or first seal element for sealing the outlet, such that further preservative containing liquid drug is prevented from escaping from the cleaning reservoir.
2.	The medical injection device according to claim 1, wherein the sealing structure or first seal element for sealing the outlet is configured to be activated by a user operation.
17.	The medical injection device according to claim 16, wherein the cleaning reservoir is sealed by moving the proximal pierceable seal the removed distance (Y) towards the tube structure.
18.	A medical injection device for apportioning doses of a preservative containing liquid drug, comprising: 

a housing supporting a cartridge containing the preservative containing liquid drug, 

a needle cannula having a distal part with a distal tip and a proximal part and a longitudinal lumen there between, the needle cannula being mounted relatively to the housing such that the distal part extends in a distal direction and the proximal part extends in a proximal direction and into the cartridge at least during injection, 

an axial movable shield which is axially movable in relation to the housing from a first position to a second position and which axial movable shield carries a cleaning reservoir which distally is sealed by a distal pierceable seal and proximally by a proximal pierceable seal longitudinally spaced from each other and which cleaning reservoir is filled with an amount of the 

wherein the cleaning reservoir has an outlet such that the preservative containing liquid drug can escape from the cleaning reservoir during filling of the cleaning reservoir and which injection device further is provided with a sealing structure or first seal element for sealing the outlet, such that further preservative containing liquid drug is prevented from escaping from the cleaning reservoir, 

wherein the cleaning reservoir further being configured as a tube structure distally sealed by the distal pierceable seal and proximally sealed by the proximal pierceable seal and which tube structure is carried by the axial movable shield, 

wherein the outlet connects the cleaning reservoir to an overflow channel via a radial opening which is sealable by a second seal element, 

and the tube structure comprising the cleaning reservoir is surrounded by the second seal element, wherein the tube structure and the second seal element are rotatable in relation to each other, 

such that the second seal element can be brought to a sealed position by a relative rotation between the cleaning reservoir and the second seal element.
19.	The medical injection device according to claim 18, wherein the sealing structure or first seal element for sealing the outlet is configured to be activated by a user operation.
Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas on 4/5/2021.
Allowable Subject Matter
Claims 1-8, 10-21, and 23-28 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations the medical injection device of claim 1 comprising a cleaning reservoir filled with an amount of the preservative containing liquid drug and wherein the injection device further is provided with a sealing structure or first seal element for sealing the outlet of the cleaning reservoir. The closest prior art of record Bengertsson (WO 2014064100) discloses a housing (figure 6, item 2), a cartridge (figure 6, item 10), a needle cannula (figure 6, item 20), an axial movable shield (figure 6, item 30), and a cleaning reservoir (figure 6, item 51). Bengertsson fails to disclose the claimed sealing structure or first seal element or that the cleaning reservoir is filled with an amount of the preservative containing liquid drug. Bengertsson (WO2015062845), which will be referred to as Bengertsson845 for clarity purposes, teaches the cleaning reservoir is filled with an amount of the preservative containing liquid drug which is 
In regard to claim 18, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations the medical injection device of claim 18 comprising a cleaning reservoir filled with an amount of the preservative containing liquid drug and wherein the injection device further is provided with a sealing structure or first seal element for sealing the outlet of the cleaning reservoir. The closest prior art of record Bengertsson (WO 2014064100) discloses a housing (figure 6, item 2), a cartridge (figure 6, item 10), a needle cannula (figure 6, item 20), an axial movable shield (figure 6, item 30), and a cleaning reservoir (figure 6, item 51). Bengertsson fails to disclose the claimed sealing structure or first seal element or that the cleaning reservoir is filled with an amount of the preservative containing liquid drug. Bengertsson (WO2015062845), which will be referred to as Bengertsson845 for clarity purposes, teaches the cleaning reservoir is filled with an amount of the preservative containing liquid drug which is the same preservative containing liquid drug as present in the cartridge (see page 3, line 1-9). However this reference does not qualify as prior art as it is assigned to the assignee and was not published prior to the effective filing date of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783